Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/26/20 was filed before the mailing date of the first action on the merits.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3- 6 and 8-10 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by GB 2252048.
‘048 teaches:
Claim 1 (Currently Amended). A method for controlling a clearance control valve (100) of a turbomachine wherein, during a maneuver to increase the engine speed in cruise phase, a command to reduce the opening of the clearance control valve is actuated by a Full Authority Digital Engine Control (figure 4) on the basis of a change in the state of a step- climb signal (page 11, line 20-25) provided by a flight management system (420) in order to increase the clearances at the tips of the turbomachine blades 
the wherein an increase in the opening of the clearance control valve (100) follows its reduction, at the expiry of either of the following two time limits: a first time limit starting at the change in the state of the step-climb signal (page 7, line 20-25 Figure 7) and determined not to penalize the performance of the engine for too long and a second time limit starting at the end of said maneuver and determined as a function of a thermal time constant of the casing (75). (page 13, lines 15-20)
Claim 3 (Currently Amended). The method according to claim 1 wherein the clearance increase is obtained by a clearance management system (100) comprising the clearance control valve (450,452) and a device for projecting fresh air onto a casing (75) of the turbomachine surrounding the blade tips (70)
Claim 4 (Currently Amended). The method according to claim 3, wherein the clearance management system (100) comprises a fresh air bleed from a compressor or from a secondary flowpath of the turbomachine or from an air mixture derived from both. (figure 4)
Claim 5 (Currently Amended). The method according to claim 1, wherein the Full Authority Digital Engine Control also receives from the flight management system (420) information relating to the altitude and position of the throttle. (page 10, line 15-26)

Claim 6 (Currently Amended): A system for controlling a clearance control valve (100) of a turbomachine, comprising a flight management system (420) and a Full Authority Digital Engine Control, wherein, during a maneuver to increase the engine speed in cruise phase, the Full Authority Digital Engine Control (FADEC) is able to command a reduction in the opening of the clearance control valve (450, 452) on the basis of a change in the state of a step-climb signal provided by the flight management system (420) in order to increase the clearances at the tips of the turbomachine blades (70),
wherein the Full Authority Digital Engine Control (FADEC) is configured to increase the opening of the clearance control valve (450, 452) following its reduction, at the expiry of either of the following two time limits: a first time limit starting at the change in the state of the step-climb signal (page 11, line 20-25) and determined not to penalize the performance of the engine for too long and a second time limit  starting at the end of said maneuver and determined as a function of a thermal time constant of the casing (75) (page 13, lines 15-20)
Claim 8 (Currently Amended). The system according to claim 6 further comprising a distributed digital communication channel (page 10, line 25 to page 11, line 15) connecting the flight management system (420) to the Full Authority Digital Engine Control (FADEC).
Claim 9 (Currently Amended): A turbomachine including a clearance control valve (450, 452) and a system (100) for controlling the clearance control valve according to claim 6.
Claim 10 (Original). An aircraft including a turbomachine according to claim 9.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over ’048.
‘048 fails to teach:
wherein the first time limit is much greater than the second time limit for example, the first time limit is on the order of 15 minutes and the second time limit on the order of 30 seconds.
In regards to the time values, these values would have been optimized through routine experimentation and would not lead to patentability in the instant application without displaying unexpected results. (in re Aller)
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL LEBENTRITT whose telephone number is (571)272-1873. The examiner can normally be reached IFP Mon- Fri 8:30 am- 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on 571-270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL LEBENTRITT/           Primary Examiner, Art Unit 3745